DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-12 are pending and have been examined.
This action is in reply to the papers filed on 06/02/2021.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 06/02/2021, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 06/02/2021 as modified by the amendment filed on xxx.
Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 21-32, 34-39, 41, and 42 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 

The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention.
While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight.
The closest prior-art (EP 2 626 823 A1 (Abril) and Blackhurst et al. 2014/0114842) teach the features as disclosed in Non-final Rejection (03/09/2020), however, these cited references do not teach and the prior-art does not teach at least the following:
determining, at a second time after associating the information corresponding to the first loyalty card with the logged location, that a second user computing device is located within a specified distance of the logged location using a second positioning system of the second user computing device; in response to determining that the second user computing device is located within the specified distance of the logged location of the first user computing device at the first time of detecting: retrieving information corresponding to a second loyalty card, the second loyalty card being associated with the merchant and the second user computing device; and displaying, by the second user computing device, data describing the second loyalty card. 



Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 03/14/2017, pgs. 8-11), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… In support of their arguments, Applicant cites to the following recent Fed. Cir. court cases (i.e., Berkheimer, Core Wireless, McRO, Enfish, Bascom, DDR, etc…). 




Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-12 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a point saving system for pension payment.
Claim 1 recites [a] point saving system for pension payment comprising a customer terminal, an affiliated store terminal and a main server, comprising: the customer terminal in which an application for customers is installed, configured to make a payment by using an account that is pre-registered in the installed application for customers; the affiliated store terminal in which an application for affiliated stores is installed, configured to receive customer information from the customer terminal, and transmit an amount of payment, together with the received customer information, to the main server; and the main server of a company configured to receive the customer information and the amount of payment from the affiliated store terminal, save points, for each customer, which correspond to a certain percentage of the received amount of payment on the basis of the received customer information, set levels of the customers on the basis of the saved points for each customer, determine customers to receive a pension on the basis of the set levels and the customer information, and pay a predetermined amount of pension to each of the determined customers to receive a pension according to the set levels.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-12 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A point saving system for pension payment comprising a customer terminal, an affiliated store terminal and a main server, comprising:

A point saving system for pension payment comprising a customer terminal, an affiliated store terminal and a main server
the customer terminal in which an application for customers is installed, configured to make a payment by using an account that is pre-registered in the installed application for customers;
This limitation includes the step(s) of: the customer terminal in which an application for customers is installed, configured to make a payment by using an account that is pre-registered in the installed application for customers. 
But for the terminal, this limitation is directed to processing and communicating known information (e.g., receiving and transmitting information) in order to facilitate a point saving system for pension payment which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
the customer terminal in which an application for customers is installed…
the affiliated store terminal in which an application for affiliated stores is installed, configured to receive customer information from the customer terminal, and transmit an amount of payment, together with the received customer information, to the main server; and
This limitation includes the step(s) of: the affiliated store terminal in which an application for affiliated stores is installed, configured to receive customer information from the customer terminal, and transmit an amount of payment, together with the received customer information, to the main server. 
But for the terminal and server, this limitation is directed to processing and communicating known information (e.g., receiving and transmitting information) in order to facilitate a point saving system for pension payment which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
the affiliated store terminal in which an application for affiliated stores is installed, configured to receive customer information from the customer terminal, and transmit an amount of payment, together with the received customer information, to the main server…
the main server of a company configured to receive the customer information and the amount of payment from the affiliated store terminal, save points, for each customer, which correspond to a certain percentage of the received amount of payment on the basis of the received customer information, set levels of the customers on the basis of the saved points for each customer, determine customers to receive a pension on the basis of the set levels and the customer information, and pay a predetermined amount of pension to each of the determined customers to receive a pension according to the set levels.
This limitation includes the step(s) of: the main server of a company configured to receive the customer information and the amount of payment from the affiliated store terminal, save points, for each customer, which correspond to a certain percentage of the received amount of payment on the basis of the received customer information, set levels of the customers on the basis of the saved points for each customer, determine customers to receive a pension on the basis of the set levels and the customer information, and pay a predetermined amount of pension to each of the determined customers to receive a pension according to the set levels. 
But for the terminal and server, this limitation is directed to processing and communicating known information (e.g., receiving and transmitting information) in order to facilitate a point saving system for pension payment which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
the main server of a company configured to receive the customer information and the amount of payment from the affiliated store terminal…


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as processing and communicating data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to process and communicate data. 
Dependent claims 2-12 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims receiving customer information and making a payments. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing a point saving system for pension payment. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over: McCauley 2004/0267609; in view of YouTube Online Video, November 14, 2018, non-official translation, MARONIE Broadcast, Consumer Pension Accumulation / Consumer Cooperative Saleblock Forum, Retrieved from <https://www.youtube.com/watch?v=loam1J2Lles> (hereinafter MARONIE YouTube Video).
Claim 1. McCauley 2004/0267609 teaches A point saving system for pension payment comprising a customer terminal, an affiliated store terminal and a main server (McCauley 2004/0267609 [0024 - server] HTTP (HyperText Transport Protocol). The standard World Wide Web client-server protocol used for the exchange of information (such as HTML documents and client requests for such documents) between a browser and a Web server. HTTP includes a number of different types of messages that can be sent from the client to the server to request different types of server actions. For example, a "GET" message, which has the format GET &lt;URL&gt;, causes the server to return the document or file located at the specified URL.), comprising: the customer terminal in which an application for customers is installed (McCauley 2004/0267609 [0028 - application] World Wide Web ("Web"). Used to refer generally to both (i) a distributed collection of interlinked, viewable hypertext documents (commonly referred to as Web documents or Web pages) that are accessible via the Internet, and (ii) the client and server software components that provide consumer access to such documents using standardized Internet protocols. Currently, the primary standard protocol for allowing applications to locate and acquire Web documents is HTTP, and the Web pages are encoded using HTML. However, the terms "Web" and "World Wide Web" are intended to encompass future markup languages and transport protocols that may be used in place of (or in addition to) HTML and HTTP.), configured to make a payment by using an account that is pre-registered in the installed application for customers (McCauley 2004/0267609 [0059 – making payments and compensating the consumer] For example, if the terms and conditions of a license agreement with the consumer are as stated in FIG. 6, then the consumer information management Web site 110 could first determine whether the consumer information has been updated within the last 60 days. If the consumer information has been updated within 60 days, then, referring to block 805 of FIG. 8, the consumer information management Web site 110 could pay the consumer who provided the personal information 40 percent of the price of the sub-license fee that was received for licensing the consumer's information. Otherwise, referring to block 806 of FIG. 8, the consumer information management Web site 110 could pay the consumer who provided the personal information a lesser amount based upon the length of the period of time since the consumer has updated his/her information. Such payments could be made via electronic transfers to a credit card or via PayPal, etc. By compensating the consumer with a larger amount of money when the consumer's information has been recently updated, the consumer is motivated to timely update his/her information. Thus, the consumer information management company's difficulty and expense of maintaining current consumer information is reduced.); the affiliated store terminal in which an application for affiliated stores is installed, configured to receive customer information from the customer terminal (McCauley 2004/0267609 [0037 - Web site 110 collects consumer information] In one embodiment of the invention, the consumer information management Web site 110 collects consumer information. Referring to block 201 of FIG. 2, the consumer information management Web site 110 can post a Web document that presents a request for consumer information. For example, an "Enter Personal Profile" Web document 300, such as shown in FIG. 3, could be posted. The Enter Personal Profile Web document 300 could allow the consumer to specify information that typically remains static. For example, the Enter Personal Profile Web document 300 may contain a field 301 for entering the consumer's name, a field 302 for entering the consumer's birth date, a field 303 for specifying the consumer's gender, a field 304 for specifying the consumer's marital status and a field 305 for entering the name of the consumer's spouse. The Enter Personal Profile Web document 300 may include an Additional Personal Information icon 306. If the consumer selects the Additional Personal Information icon 306, then the Enter Personal Profile Web document 300 could allow the consumer to enter dynamic personal information such as home address; home phone number; business address; business phone number; email address; number of children; income level; employer name; and employment industry sector. In addition, the requested information may include areas of interest provided by the consumer such as hobbies, sports, and travel destinations. Based upon the provided areas of interest, the requested information may ask for detailed information related to the areas of interest. For example, if a consumer indicates an interest in travel, the personal information could include the consumer's preferred hotel chain, preferred airline and preferred vehicle rental company. [0040 - the consumer information is collected by providing a plurality of password protected Web documents that can be accessed by consumers] In some embodiments of the invention, the consumer information is collected by providing a plurality of password protected Web documents that can be accessed by consumers. These Web documents could provide functionality for allowing consumers to easily and timely provide the above consumer information. Such Web documents may also include functionality for allowing the consumer to certify that the provided information is accurate as of a specified date. Some embodiments of the invention utilize cookies to verify the identity of the consumer.), and transmit an amount of payment, together with the received customer information, to the main server (McCauley 2004/0267609 [Fig. 8; 0059] For example, if the terms and conditions of a license agreement with the consumer are as stated in FIG. 6, then the consumer information management Web site 110 could first determine whether the consumer information has been updated within the last 60 days. If the consumer information has been updated within 60 days, then, referring to block 805 of FIG. 8, the consumer information management Web site 110 could pay the consumer who provided the personal information 40 percent of the price of the sub-license fee that was received for licensing the consumer's information. Otherwise, referring to block 806 of FIG. 8, the consumer information management Web site 110 could pay the consumer who provided the personal information a lesser amount based upon the length of the period of time since the consumer has updated his/her information. Such payments could be made via electronic transfers to a credit card or via PayPal, etc. By compensating the consumer with a larger amount of money when the consumer's information has been recently updated, the consumer is motivated to timely update his/her information. Thus, the consumer information management company's difficulty and expense of maintaining current consumer information is reduced.); and the main server of a company configured to receive the customer information (McCauley 2004/0267609 [0039] In some embodiments of the invention, when the consumer selects the Save button 309 as shown in FIG. 3, the consumer computer 105 transmits the previously entered consumer information to the consumer information management Web site 110. As shown in block 202 of FIG. 2, the consumer information management Web site 110 then receives the consumer information data. Next, as shown in block 203 of FIG. 2, the consumer information management Web site 110 stores the received data in a database, such as a consumer information database 165.) and the amount of payment from the affiliated store terminal, save points, for each customer, which correspond to a certain percentage of the received amount of payment on the basis of the received customer information (McCauley 2004/0267609 [0059 – paying a consumer who provides personal information a percentage of a licensing fee] For example, if the terms and conditions of a license agreement with the consumer are as stated in FIG. 6, then the consumer information management Web site 110 could first determine whether the consumer information has been updated within the last 60 days. If the consumer information has been updated within 60 days, then, referring to block 805 of FIG. 8, the consumer information management Web site 110 could pay the consumer who provided the personal information 40 percent of the price of the sub-license fee that was received for licensing the consumer's information. Otherwise, referring to block 806 of FIG. 8, the consumer information management Web site 110 could pay the consumer who provided the personal information a lesser amount based upon the length of the period of time since the consumer has updated his/her information. Such payments could be made via electronic transfers to a credit card or via PayPal, etc. By compensating the consumer with a larger amount of money when the consumer's information has been recently updated, the consumer is motivated to timely update his/her information. Thus, the consumer information management company's difficulty and expense of maintaining current consumer information is reduced.), set levels of the customers on the basis of the saved points for each customer (McCauley 2004/0267609 [0007 - providing the consumer with either the first percentage or the second percentage of the monies received for sublicensing the information interpreted as ‘levels’] Another embodiment of the invention is a method that is implemented by one or more computers. The method compensates a consumer for providing information to a first company, such as a consumer information management company. The method includes receiving a request to create a license. The license grants the first company the right to sublicense the information. The license also obligates the first company to provide the consumer with a first percentage of the monies that the first company receives for sublicensing the information if the consumer updates the information within a certain time period and a second percentage of the monies that the first company receives for sublicensing the information if the consumer does not update the information within the certain time period. The method also includes: receiving the information; sublicensing the information to a second company; and providing the consumer with either the first percentage or the second percentage of the monies received for sublicensing the information to the second company.), determine customers to receive a pension on the basis of the set levels and the customer information (McCauley 2004/0267609 [0059 – paying a consumer who provides personal information a percentage of a licensing fee interpreted as ‘a pension on the basis of the … customer information’] For example, if the terms and conditions of a license agreement with the consumer are as stated in FIG. 6, then the consumer information management Web site 110 could first determine whether the consumer information has been updated within the last 60 days. If the consumer information has been updated within 60 days, then, referring to block 805 of FIG. 8, the consumer information management Web site 110 could pay the consumer who provided the personal information 40 percent of the price of the sub-license fee that was received for licensing the consumer's information. Otherwise, referring to block 806 of FIG. 8, the consumer information management Web site 110 could pay the consumer who provided the personal information a lesser amount based upon the length of the period of time since the consumer has updated his/her information. Such payments could be made via electronic transfers to a credit card or via PayPal, etc. By compensating the consumer with a larger amount of money when the consumer's information has been recently updated, the consumer is motivated to timely update his/her information. Thus, the consumer information management company's difficulty and expense of maintaining current consumer information is reduced.), and pay a predetermined amount of pension to each of the determined customers to receive a pension according to the set levels (McCauley 2004/0267609 [0067 - provide a consumer with a predetermined percentage of the monies] Some embodiments of the invention provide a consumer with a predetermined percentage of the monies received by a consumer information management company when the company sublicenses the consumer's information. Thus, in such embodiments, the consumer obtains a financial benefit each time the consumer information management company sublicenses the consumer's information. It is believed that consumers will be more likely to provide consumer information when they receive a predetermined percentage of the fee received by the consumer information management company for sublicensing the consumer's information. Thus, the time and expense of a consumer information management company to obtain consumer information can be reduced.).

    PNG
    media_image1.png
    629
    491
    media_image1.png
    Greyscale

McCauley 2004/0267609 may not expressly disclose the pension, affiliated store, and level features, however, MARONIE YouTube Video discloses the features wherein a consumer performs a payment by using an application, an affiliated store confirms payment information of the consumer through an affiliated store application and can transfer same to a main server of a company, the main server of the company differentially deposits a private pension amount by using a consumption scale of the consumer, and differentially pays same, such that the preset pension amount is provided to the consumer according to each level such as level 1, level 2 and level 3 (see MARONIE YouTube Video at 1:47 to 13:55, and 14:00 to 16:15).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified McCauley 2004/0267609 to include the features as taught by MARONIE YouTube Video. One of ordinary skill in the art would have been motivated to do so in order to incorporate well known payment features incentives into a pension plan which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 2. McCauley 2004/0267609 further teaches The point saving system for pension payment of claim 1, wherein the customer terminal transmits an information request for the set levels and accumulated points, to the main server (McCauley 2004/0267609 [0024 – server and requests] HTTP (HyperText Transport Protocol). The standard World Wide Web client-server protocol used for the exchange of information (such as HTML documents and client requests for such documents) between a browser and a Web server. HTTP includes a number of different types of messages that can be sent from the client to the server to request different types of server actions. For example, a "GET" message, which has the format GET &lt;URL&gt;, causes the server to return the document or file located at the specified URL.), and the main server transmits information for the set levels and accumulated points, to the customer terminal (McCauley 2004/0267609 [0035 – sending information…] The consumer information management Web site 1110 includes a Web server 140 that typically sends a plurality of Web documents 150 such as HTML documents to the consumer computer 105. In addition, the Web server 140 uses the HTTP protocol to receive requests and information from the consumer computer 105. A computer program 145 implements the content, flow and functionality of the Web documents 150. This computer program 145 may store consumer information received from the consumer computer 105 in a database such as the consumer information database 165 shown in FIG. 1. Likewise, as will be more fully discussed below, the computer program 145 may store licenses in a database such as the licenses database 160 shown in FIG. 1. The computer program 145 may also store the contents of consumer surveys in a database such as the marketing surveys database 155 shown in FIG. 1. Some embodiments of the computer program 145 utilize a single database to store all of the above information, while other embodiments of the computer program 145 utilize two or more databases to store such information. [0039 – transmits information…] In some embodiments of the invention, when the consumer selects the Save button 309 as shown in FIG. 3, the consumer computer 105 transmits the previously entered consumer information to the consumer information management Web site 110. As shown in block 202 of FIG. 2, the consumer information management Web site 110 then receives the consumer information data. Next, as shown in block 203 of FIG. 2, the consumer information management Web site 110 stores the received data in a database, such as a consumer information database 165.).
No Prior-art Rejection / Potentially Allowable
Claims 3-12 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. These claims are further rejected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3. The point saving system for pension payment of claim 1, wherein the customer terminal selects one from pension payment or deferred pension payment, if the set levels and the accumulated points match a predetermined condition of receiving a pension.
Claim 8. The point saving system for pension payment of claim 1, wherein the main server determines, as customers meeting standard levels, customers staying for a certain period of time after the application for customers was installed in the customer terminal, or member subscription was performed.
Claim 12. The point saving system for pension payment of claim 1, wherein the main server determines, as donation customers, customers donating real estate and movable assets, if the real estate and the movable assets are donated to the company from customers, and calculates the donated real estate or the donated movable assets by an amount of money and accumulates points corresponding to the calculated amount of money, to the donation customers. 
Claim 4. The point saving system for pension payment of claim 3, wherein the customer terminal requests the pension payment to the main server, if the pension payment is selected, and the main server determines customers that request the pension payment, as the customers to receive the pension, and pays, as a pension, a predetermined amount of money in the set levels to the customers to receive a pension, to the account that is pre-registered in the application for customers by the customers to receive a pension, if an age of the customer to receive a pension matches a standard age set in the set level.
Claim 5. The point saving system for pension payment of claim 4, wherein the main server initializes the points accumulated to the customers to receive a pension.
Claim 6. The point saving system for pension payment of claim 3, wherein the customer terminal requests the deferred pension payment to the main server, if the deferred pension payment is selected, and the main server determines customers that defer receiving the pension, as deferred-payment customers, and accumulates points of the deferred-payment customers, until the pension payment is requested from the customer terminals of the deferred-payment customers.
Claim 7. The point saving system for pension payment of claim 6, wherein the main server renews the set levels to the deferred-payment customers on the basis of the accumulated points.
Claim 9. The point saving system for pension payment of claim 8, wherein the customer terminal requests distribution of land to the main server, the main sever determines, as land distribution customers, customers requesting the distribution of land, if the customers requesting the distribution of land meet the customers meeting standard levels, and land owned by the company is segmented by land corresponding to the accumulated points to land distribution customers, and shares of the segmented land are assigned to the land distribution customers.
Claim 10. The point saving system for pension payment of claim 9, wherein the main server requests a land ownership change to an external server such that land ownership of the land assigned to the land distribution customers are changed to become under joint names of the land distribution customers and the company.
Claim 11. The point saving system for pension payment of claim 9, wherein the main server initializes the points accumulated to the land distribution customers.
Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YouTube Online Video, November 14, 2018, non-official translation, MARONIE Broadcast, Consumer Pension Accumulation / Consumer Cooperative Saleblock Forum, Retrieved from <https://www.youtube.com/watch?v=loam1J2Lles>
KR 10-2008-0027407 A (HWANG, Se Ok) 27 March 2008 [0030-0048; Figs. 1-5].
KR 10-2014-0087997 A (Mountainlife Co., LTD) 09 July 2014 [0029-0058; Fig. 2].
KR 10-2011-0008657 A (Kim, Jae Hyung et al. ) 27 January 2011 [Claims 1 and 2].
WO 2017-175488 A1 (Takasaki, Masahiro) 12 October 2017 [Claim 1; Fig. 1].

    PNG
    media_image2.png
    526
    864
    media_image2.png
    Greyscale

Santa Cruz et al. 2007/0057036 [Claim 9] 9. A system for consumers at the point of purchase/sale to automatically invest funds into a personal money saving program via a retailer/wholesaler comprising: a consumer applying for a personal membership card with a retailer/wholesaler at which time said retailer/wholesaler provides an identification means for associating/identifying said consumer with said membership card, said retailer/wholesaler upon approval supplying said consumer with said personal membership card, said consumer establishes an investment vehicle according to their choosing, said consumer informs said retailer/consumer of said investment vehicle, said consumer presents said personal membership card at said point of purchase/sale, said retailer/wholesaler receives payment for said point of purchase/sale at which time said retailer/wholesaler provides said consumer with a receipt for said point of purchase/sale, said consumer saves said receipt for said point of purchase/sale, said consumer accumulates multiples of said receipt for point of purchase/sale until said multiples of said receipt for point of purchase/sale total a pre-determined dollar amount, said retailer/wholesaler provides a redemption center for receiving said multiples of said receipt for point of purchase/sale and upon said redemption center receiving said multiples of said receipt for point of purchase/sale a percent of said total pre-determined dollar amount is credited into said investment vehicle associated with said consumer.
Hodges et al. 2009/0070201 [0132] The online information marketplace 104 then awards compensation to the information source 102 for the submission (2620). Some embodiments of the online information marketplace 104 award compensation to an information source 102 as a percentage of any fees collected from a user 106 for submitting the information request. Other embodiments may award compensation to an information source 102 as a predetermined fixed fee for submission of a qualified business opportunity. Yet, other embodiments award compensation based on any sales generated from the qualified business opportunity. For example, an information source 102 may be awarded a percentage of the sales generated over a period of time. In addition, some embodiments may award compensation to an information source 102 based on a combination of the compensation schemes address above.
Chan et al. 2016/0283962 [0039] According to one embodiment, processing circuit 150 is structured to provide a relatively greater incentive based on the customer agreeing to provide a relatively greater amount of data. For example, if the customer only agrees to provide the history of fault codes data, processing circuit 150 may only provide a one-percent reduction in monthly payments. However, if the customer agrees to provide all of the data tracked by a black box, processing circuit 150 may provide a ten-percent reduction in monthly payments. [0050] In some embodiments, processing circuit 150 may adjust the incentive post-consummation of the deal based on receiving a request. The request may include a request to change the type and/or frequency of providing operational data by the customer. For example, if the customer was a given a five percent reduction on a monthly payment in exchange for providing all the operational data after a claimable event, the customer may have the option of increasing the percent reduction to seven percent if the customer agrees to continuously provide the operational data (rather than only after the claimable event). However, applicability of the incentive adjustment post-deal consummation may be in limited circumstances. For example, if the customer chose a cash a rebate as the incentive, processing circuit 150 may be unable to adjust this incentive after disbursement of the rebate. But, if the customer chose a recurring incentive (e.g., a monthly payment reduction, an interest rate reduction, etc.), processing circuit 150 may be structured to adjust the incentive based on a future input of the customer. For example, processing circuit 150 is structured to adjust the recurring incentive based on at least one of receiving an adjustment of a type operational data received and a frequency of reception of the type of operational data. Processing circuit 150 is structured to reduce the recurring incentive based on the adjustment indicating at least one of a relatively lower amount of types of operational data received and a relatively lower frequency of reception of the type of operational data. Comparatively, processing circuit 150 is structured to increase the recurring incentive based on the adjustment indicating at least one of a relatively greater amount of types of operational data received and a relatively greater frequency of reception of the type of operational data.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682